

EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into and made effective as of
October 1, 2010 (the “Effective Date”), by and between. Searchlight Minerals
Corp., a Nevada corporation (“Company”) and Martin B. Oring (“Executive”).
 
1.           Employment. Company employs Executive, and Executive agrees to
continue employment with Company, upon the terms and conditions set forth in
this Agreement.
 
2.           At-Will Employment.  Executive’s employment with Company is
at-will.  Therefore, either Executive or Company may terminate Executive’s
employment, upon written notice, at any time, with or without cause or advance
notice.  Except to the extent required by law, all other obligations and
liabilities of Company shall terminate as of the effective date of any such
termination.  Except as set forth in Executive’s Stock Option Agreement, as
described in Section 4.1.4 hereof, Executive shall be entitled to no severance
pay or other compensation upon termination of this Agreement.
 
3.           Duties.
 
3.1.        Basic Duties.  Executive agrees to serve as Chief Executive Officer
(“CEO”) and will have such other powers, duties and responsibilities as are set
forth in the Bylaws of Company and as usually vested in his position as well as
additional or different duties that Executive may be reasonably directed to
perform by the Board of Directors of Company (“Board of Directors”), or their
designees.  Executive shall be subject to Company policies, procedures and
approval practices, as generally in effect from time-to-time.
 
3.2.        Time Devoted to Employment.  Nothing in this Agreement shall
prohibit Executive from providing services to any other entity, except that
while Executive is providing services to Company under this Agreement, Executive
will perform his duties and responsibilities faithfully, diligently and to the
best of his ability, in compliance with all applicable laws and Company’s
policies and procedures.
 
3.3.        No Conflicting Agreements.  Executive represents and warrants that
his performance of his duties under this Agreement does not and will not breach
any other agreement, including any confidentiality and non-disclosure agreements
with prior employers or other persons.  Executive represents and warrants that
he has not entered into, and will not enter into, any agreement, either written
or oral, in conflict with this Agreement.  Executive represents and warrants
that he has disclosed to Company any actual or potential conflicts.
 
3.4.        Duty of Loyalty.   Executive acknowledges and agrees that Executive
owes a fiduciary duty of loyalty, fidelity and allegiance to act at all times in
the best interests of Company and to do no act which would intentionally injure
Company's business, its interests, or its reputation.  Executive understands
that it is Company’s policy to conduct its business according to the highest
ethical and legal standards and agrees to uphold those standards of business
conduct and ethical principles, and comply with all applicable laws and
regulations and Company’s policies.

 
 

--------------------------------------------------------------------------------

 

3.5.        Place of Performance of Duties.  The services of Executive will be
performed in West Palm Beach, Florida.
 
4.           Compensation and Method of Payment.
 
4.1.        Total Compensation.  As compensation under this Agreement, Company
will pay and Executive will accept the following:
 
4.1.1.     Gross monthly salary of $12,500.00 (“Base Salary”), payable twice per
month, at the rate of $6,250.00 on the 15th and last day of each month during
which Executive performs his duties under this Agreement.  The Board of
Directors will review Executive’s compensation annually and may, subject to the
approval of the Compensation Committee, increase Executive’s Base Salary.
 
4.1.2.     Company will reimburse Executive for all reasonable travel,
entertainment and other expenses incurred or paid by Executive in connection
with, or related to, the performance of Executive’s duties, responsibilities or
services under this Agreement, upon presentation by the Executive of
documentation, expense reports, vouchers and/or such other reasonable supporting
information as Company may request.
 
4.1.3.     Executive voluntarily waives his right to participate in all employee
health and welfare benefit plans or programs of the Company, including but not
limited to medical, health, prescription drug, and dental plans, life insurance,
and disability protection.
 
4.1.4.     Subject to the approval of the Compensation Committee and the Board
of Directors of Company, Executive will be granted 300,000 stock options of  the
Company, pursuant to the Non-Qualified Stock Option Agreement (the “Stock Option
Agreement”), in the form attached as Exhibit A hereto.
 
4.2.        Reservation of Rights.  Notwithstanding any other provision of this
Agreement, Company reserves the right to modify, suspend or discontinue any and
all benefit plans, practices, policies and programs at any time whether before
or after termination of employment without advance notice to or recourse by
Executive.
 
4.3.        Payment of Compensation; Taxes.  All compensation to the Executive
will be subject to applicable taxes, withholding and other required, normal or
elected employee deductions.  Company shall withhold taxes from payments it
makes pursuant to this Agreement as it determines to be required by applicable
law.  All compensation payable to Executive under this Agreement will be payable
to the order of Wealth Preservation LLC.
 
5.           Execution of Nondisclosure Agreement.  As a condition of his
employment, Executive must execute a Nondisclosure Agreement for Employees in a
form to be provided by Company.

 
2

--------------------------------------------------------------------------------

 

5.1.        Section 409A Compliance.  Unless otherwise expressly provided, any
payment of compensation by Company to Executive, whether pursuant to this
Agreement or otherwise, shall be made on or before the fifteenth (15th) day of
the third (3rd) month after the later of the end of the calendar year or the end
of Company’s fiscal year in which Executive’s right to such payment vests (i.e.,
is not subject to a “substantial risk of forfeiture” for purposes of Code
Section 409A of the Code and the regulations thereunder (“Section 409A”)).  To
the extent that any severance payments come within the definition of
“involuntary severance” under Section 409A, such amounts up to the lesser of two
times Executive’s annual compensation for the year preceding the year of
termination as determined under Section 409A or two times the limit under Code
Section 401(a)(17) for the year of termination, shall be excluded from “deferred
compensation” as allowed under Section 409A, and shall not be subject to the
Section 409A compliance requirements in the following paragraph.
 
All payments of “nonqualified deferred compensation” (within the meaning of
Section 409A) by Company to Executive are intended to comply with the
requirements of Section 409A, and shall be interpreted consistent
therewith.  Neither party individually or in combination may accelerate any such
deferred payment, except in compliance with Section 409A, and no amount shall be
paid prior to the earliest date on which it is permitted to be paid under
Section 409A.  In the event that Executive is determined to be a “key employee”
(as defined in Code Section 416(i) (without regard to paragraph (5) thereof)) of
Company at a time when its stock is deemed to be publicly traded on an
established securities market for purposes of Section 409A, payments determined
to be “nonqualified deferred compensation” payable following termination of
employment shall be made no earlier than the earlier of (i) the last day of the
sixth (6th) complete calendar month following such termination of employment, or
(ii) Executive’s death, consistent with the provisions of Section 409A.  Any
payment delayed by reason of the prior sentence shall be paid out in a single
lump sum at the end of such required delay period in order to catch up to the
original payment schedule.   Notwithstanding anything herein to the contrary, no
amendment may be made to this Agreement if it would cause the Agreement or any
payment hereunder not to be in compliance with Section 409A.  It is the intent
that the parties that the Agreement be interpreted to comply in all respects
with Code Section 409A, however, Company shall have no liability or further
obligation to Executive in the event taxes or excise taxes may ultimately be
determined to be applicable to any payment under this agreement.
 
6.           General Provisions.
 
6.1.        Notice.  Any notices hereunder will be given to the appropriate
party at the address, fax number or email address set forth on the signature
page hereto, or at such other address as the Party will specify in
writing.  Notice will be deemed given: upon delivery, if sent by email or
personal delivery; if sent by fax, upon confirmation of receipt; or if sent by
certified mail, postage prepaid, 3 days after the date of mailing.
 
6.2.        Choice of Law and Forum.  Except as expressly provided otherwise in
this Agreement, this Agreement will be governed by and construed in accordance
with the laws of the State of Nevada and both parties consent to the personal
jurisdiction of the courts of the State of Nevada.

 
3

--------------------------------------------------------------------------------

 

6.3.        Entire Agreement; Modification and Waiver.  This Agreement
supersedes any and all other agreements, whether oral or in writing, between the
parties hereto with respect to the employment of Executive by Company and
contains all covenants and agreements between the parties relating to such
employment in any manner whatsoever.  Each party to this Agreement acknowledges
that no representations, inducements, promises, or agreements, oral or written,
have been made by any party, or anyone acting on behalf of any party, that are
not embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement will be valid or binding.  Any modification of this
Agreement will be effective only if it is in writing signed by the party to be
charged.  No waiver of any of the provisions of this Agreement will be deemed,
or will constitute, a waiver of any other provision, whether or not similar, nor
will any waiver constitute a continuing waiver.  No waiver will be binding
unless executed in writing by the party making the waiver.
 
6.4.        Assignment.  Because of the personal nature of the services to be
rendered hereunder, this Agreement may not be assigned in whole or in part by
Executive without the prior written consent of Company.  However, subject to the
foregoing limitation, this Agreement will be binding on, and will inure to the
benefit of, the parties hereto and their respective heirs, legatees, executors,
administrators, legal representatives, successors and assigns.
 
6.5.        Severability.  If for any reason whatsoever, any one or more of the
provisions of this Agreement will be held or deemed to be inoperative,
unenforceable, or invalid as applied to any particular case or in all cases,
such circumstances will not have the effect of rendering any such provision
inoperative, unenforceable, or invalid in any other case or of rendering any of
the other provisions of this Agreement inoperative, unenforceable or invalid.
 
6.6.        Representation by Counsel; Interpretation.  Company and Executive
acknowledge that each party to this agreement has had the opportunity to be
represented by counsel in connection with this Agreement and the matters
contemplated by this Agreement.  Accordingly, any rule of law or decision which
would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly
waived.  In addition, the term “including” and its variations are always used in
the non-restrictive sense (as if followed by a phrase such as “but not limited
to”).  The provisions of this Agreement will be interpreted in a reasonable
manner to affect the intent of the Parties.
 
6.7.        Corporate Authority.  Company represents and warrants as of the
Effective Date that Company’s execution and delivery of this Agreement to
Executive and the carrying out of the provisions of the Agreement have been duly
authorized by Company’s Board of Directors.
 
6.8.        Attorneys’ Fees.  In any action at law or in equity to enforce or
construe any provisions or rights under this Agreement, the unsuccessful party
or parties to such litigation, as determined by the courts pursuant to a final
judgment or decree, will pay the successful party or parties all costs,
expenses, and reasonable attorneys’ fees incurred by such successful party or
parties (including, without limitation, such costs, expenses, and fees on any
appeals), and if such successful party or parties will recover judgment in any
such action or proceedings, such costs, expenses, and attorneys’ fees will be
included as part of such judgment.
 
6.9.        Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts, each of, which will be deemed an original, but all of
which together will constitute one and the same instrument.  Fax signatures will
be valid and binding.
 
6.10.      Headings and Captions.  Headings and captions are included for
purposes of convenience only and are not a part hereof.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first written above at Searchlight, Nevada.



 
/s/ Martin B. Oring
 
Martin B. Oring
     
Address:
                     
  
 
Email address
     
  
 
Fax number
     
SEARCHLIGHT MINERALS CORP.
     
By:
/s/ Carl S. Ager
 
Name: 
Carl S. Ager  
Title:
Vice President      
Address:
                     
 
 
Email address
     
  
 
Fax number


 
5

--------------------------------------------------------------------------------

 
